Title: To James Madison from Richard Taylor, 11 October 1794
From: Taylor, Richard
To: Madison, James


Dear Sir
Jefferson Kentucky 11th. Ocr. 1794
When your Brother the late Mr. Ambrose Madison was in Kentucky I purchased a Tract of Eight hundred Acres of Land of him the remainder of Hancock Eustaces Survey after he had sold Majr Croghan One hundred & six acres & Mr. Hancock Lee had got his claim satisfied. I have payed for the Land all but one Thousand Acres of Land on Green river oposit the mouth of Rough creek which I am ready to convey at any time. Your Brother beeing on his Journey & in a Hurry he cou’d not make me a Deed nor did I ask him for any obligation for his makeing one for he gave Mr. Hubard Taylor a Genl. Power to do all his Business in Kentucky Directing him to make me a Deed to the afore-mentioned Land, but from his remote Situation from me & the Land it has been Neglected. Now I shou’d bee obliged to you to Inform me How I can gett a Title to the Land as I expect Mr. Taylors Power ceases on the Death of your Brother. This sir is a mater of present concern to me as I have parted with some of the Land. As for News we have very little here, only Major Whitley went against the Chickamogas with Five hundred Kentucky & Cumberland Volunteers Kill’d & Took upwards of Fifty & did not loose one man. As for Politticks as you corrispond with Mr. Hubard Taylor and Mr. Nicholas one of whom is a Violent Democrat the other for supporting Government so long as he thinks it a good one of which last I believe there is a large Majorraty in our State. As for Famaly News we have Six sons & one Daughter all well. Have nothing more to add but that I remain with great regard your most Obt. Servt
Richd: Taylor
